DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
In claim 1, Examiner suggests correcting the limitation “training the super resolution neural network” to read as “training [[the]] a super resolution neural network”. 
In claim 9, the limitation “wherein the user of the super-resolution image includes feature labeling” contains a typographical error, which Examiner suggests correcting to read as “wherein the use of the super-resolution image includes feature labeling”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 12-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the task-specific neural network includes a detector of a feature that is to be labeled in the super-resolution image.” As written, the claim is unclear, as claim 1 appears to recite that there is more than one “task-specific neural network”. Examiner is therefore unsure whether all of the task-specific neural networks corresponding to each loss function in the combination of loss functions recited in claim 1 must include a detector of a feature that is to be labeled, or if this is only required of at least one task-specific neural network. Applicant’s published Specification, at least in ¶0033 and ¶0040, appears to suggest the latter. For purposes of examination, the limitation will be interpreted given the broadest reasonable interpretation in view of available prior art and based on Examiner’s best understanding of Applicant’s Specification. 
Claims 3-5 are rejected for inheriting the deficiencies of their base claim 2. 
Claims 12-15 and 17-20 are rejected for similar rationale as applied to claims 2-5 above. Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Perceptual Losses for Real-Time Style Transfer and Super-Resolution” (hereinafter “Johnson”; applicant-submitted prior art).
Regarding claim 1, Johnson discloses a method for generating a super-resolution image (Johnson, p. 697, Section 3, p. 702, Section 4; “We perform experiments on two image transformation tasks: style transfer and single-image super-resolution”) comprising: 
determining a set of tasks to be performed on an input image to facilitate generating the super-resolution image (Johnson, p.697-701, Section 3 – Section 3.3; “feature reconstruction”, and “style reconstruction”, among others, are tasks identified as necessary to produce a super-resolution image in which content and details of the input image are preserved); 
selecting a combination of loss functions, wherein each loss function of the combination of loss functions is respectively a task-specific neural network pre-trained to perform a corresponding one of the set of tasks (p. 697-707, Sections 3 – 4.2, equations 2, 3 and 5; “We therefore make use of a network ϕ pretrained for image classification as a fixed loss network in order to define our loss functions. Our deep convolutional transformation network is thus trained using loss functions that are also deep convolutional networks.”); and 
training the super resolution neural network using the combination of loss functions as one or more layers of the super resolution neural network (p.697-707, Sections 3 – 4.2, Fig. 2, equation 1, Section 4.2; “The image transformation network is trained using stochastic gradient descent to minimize a weighted combination of loss functions” wherein the loss network used for training is realized as a 16-layer VGG network.), 
wherein the trained super resolution neural network generates the super-resolution image as a higher resolution version of the input image (p. 705, Section 4.2; “In single-image super-resolution, the task is to generate a high-resolution output image from a low-resolution input”).

Regarding claim 2, claim 1 is incorporated, and Johnson further discloses wherein the task-specific neural network includes a detector of a feature that is to be labeled in the super-resolution image (p. 697-698, Section 3; “We therefore make use of a network ϕ pretrained for image classification”).

Regarding claim 4, claim 2 is incorporated, and Johnson further discloses wherein the task-specific neural network is pre-trained to enhance the feature in image data (p. 699-701, Section 3.2, Fig. 3, p. 705-706, Section 4.2, Figs. 8-9; “As we reconstruct from higher layers, image content and overall spatial structure are preserved.” Johnson further discloses “our model trained for feature reconstruction does a very good job at reconstructing sharp edges and fine details”, for example, in Fig. 9, “the lfeat model sharpens the boundary edges of the horse and rider but the background trees remain diffuse”).

Regarding claim 5, claim 4 is incorporated, and Johnson further discloses wherein the enhancing of the feature includes an image exposure correction, an image deblurring, an edge enhancement, or a combination thereof (p. 699-701, Section 3.2, Fig. 3, p. 705-706, Section 4.2, Figs. 8-9; “As we reconstruct from higher layers, image content and overall spatial structure are preserved.” Johnson further discloses “our model trained for feature reconstruction does a very good job at reconstructing sharp edges and fine details”, for example, in Fig. 9, “the lfeat model sharpens the boundary edges of the horse and rider but the background trees remain diffuse”).

Regarding claim 6, claim 1 is incorporated, and Johnson further discloses incorporating the combination of loss functions with a designated initial number of layers of the super-resolution neural network (p.697-700, Sections 3 – 3.2, Fig. 2, equation 1; “The image transformation network is trained using stochastic gradient descent to minimize a weighted combination of loss functions” wherein the loss network used for training is realized as a 16-layer VGG network.).

Regarding claim 7, claim 1 is incorporated, and Johnson further discloses determining a respective weight for said each loss function incorporated into the super-(p.697-700, Sections 3 – 3.2, Fig. 2, equation 1; “The image transformation network is trained using stochastic gradient descent to minimize a weighted combination of loss functions”).

Regarding claim 8, claim 1 is incorporated, and Johnson further discloses wherein the set of tasks are associated with a use of the super-resolution image (p. 697-707, Sections 3 – 4.2, equations 2, 3 and 5; “We therefore make use of a network ϕ pretrained for image classification as a fixed loss network in order to define our loss functions.” The loss functions are associated with the use of the super-resolution image for image classification.).

Regarding claim 9, claim 8 is incorporated, and Johnson further discloses wherein the use of the super-resolution image includes feature labeling, and wherein the set of tasks are associated with enhancing image data to facilitate the feature labeling (p.696, Section 2, Perceptual optimization, p.699-701, Section 3.2, p. 705-706, Section 4.2, Figs. 8-9; “Images can be generated to maximize class prediction scores [8,9] or individual features [9] in order to understand the functions encoded in trained networks.” The image transformation network trained based on feature reconstruction loss achieves this by enhancing edge and other content features.).

Regarding claim 10, claim 1 is incorporated, and Johnson further discloses wherein said each loss function is incorporated as a feed-forward only layer of the (p. 695, Introduction; “We train feed forward transformation networks for image transformation tasks…we train our networks using perceptual loss functions that depend on high-level features from a pretrained loss network.”).

Claim 11 recites an apparatus having features corresponding to the steps recited in method claim 1. Therefore, the recited elements of Claim 11 are mapped to the Johnson reference in the same manner as the corresponding elements in Claim 1, and Johnson further discloses at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to generate the super-resolution image (p. 702-705, Section 4.1, Table 1; training and image transformation networks are implemented using a GTX Titan X GPU, which necessitates a programmable processor and memory, as claimed.).

Claim 12 recites an apparatus having features corresponding to the steps recited in method claim 2. Therefore, the recited elements of Claim 12 are mapped to the Johnson reference in the same manner as the corresponding elements in Claim 2.

Claim 14 recites an apparatus having features corresponding to the steps recited in method claim 4. Therefore, the recited elements of Claim 14 are mapped to the Johnson reference in the same manner as the corresponding elements in Claim 4.

Claim 15 recites an apparatus having features corresponding to the steps recited in method claim 5. Therefore, the recited elements of Claim 15 are mapped to the Johnson reference in the same manner as the corresponding elements in Claim 5.

Claim 16 recites a non-transitory computer-readable storage medium having features corresponding to the steps recited in method claim 1. Therefore, the recited elements of Claim 16 are mapped to the Johnson reference in the same manner as the corresponding elements in Claim 1, and Johnson further discloses a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions executed by one or more processors (p. 702-705, Section 4.1, Table 1; training process and image transformation networks are implemented using a GTX Titan X GPU, which necessitates a programmable processor and non-transitory memory, as claimed).

Claim 17 recites a non-transitory computer-readable storage medium having features corresponding to the steps recited in method claim 2. Therefore, the recited elements of Claim 17 are mapped to the Johnson reference in the same manner as the corresponding elements in Claim 2.

Claim 18 recites a non-transitory computer-readable storage medium having features corresponding to the steps recited in method claim 3. Therefore, the recited elements of Claim 18 are mapped to the Johnson reference in the same manner as the corresponding elements in Claim 3.

Claim 19 recites a non-transitory computer-readable storage medium having features corresponding to the steps recited in method claim 4. Therefore, the recited elements of Claim 19 are mapped to the Johnson reference in the same manner as the corresponding elements in Claim 4.

Claim 20 recites a non-transitory computer-readable storage medium having features corresponding to the steps recited in method claim 5. Therefore, the recited elements of Claim 20 are mapped to the Johnson reference in the same manner as the corresponding elements in Claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as applied to claim 1 above, in view of “Single satellite imagery simultaneous super-resolution and colorization using multi-task deep neural networks” (hereinafter “Liu”).
Regarding claim 3, claim 2 is incorporated, and Johnson does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Liu does as follows. 
Liu teaches wherein the feature includes a map feature (Liu, p.20-21, Introduction; Liu identifies the need for high-resolution satellite imagery, wherein, “In order to get clear and accurate knowledge of these objects, recoloring the disguised imagery and enhancing their spatial resolution at the same time become a pressing demand.”).
Liu is considered analogous art because it pertains to image-processing based high resolution image generation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the super-resolution method taught by Johnson to be performed on low-resolution satellite imagery, as taught by Liu, in order to improve the spatial resolution of the images and thereby improve accuracy of object detection in the images without requiring expensive hardware and without degrading the image quality (Liu, Introduction).

Claim 13 recites an apparatus having features corresponding to the steps recited in method claim 3. Therefore, the recited elements of Claim 13 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 3. Additionally, the rationale and motivation to combine the Johnson and Liu references presented in the rejection of claim 3 apply to this claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMAH A BEG/Primary Examiner, Art Unit 2668